DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Group 1, claims 14-20 in the reply filed on 01/24/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because the claims directed towards apparatus (i.e. Group I) require a search in different CPC symbols than claims directed towards method (i.e. Group II. Therefore, since the claims of Group I and Group II require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL. 

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/24/2022.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 14-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  In the preamble the claim describes “a backside film layer on a backside of substrate” but in the body there is no limitations how this film layer is formed and therefore the omitted elements should be limitations of claim 15 and from paragraph [0048] like Once the plasma 416 is formed, the sputtering plasma is delivered to the sputter target 411 to form an ionized species, the ionized species forming the backside film layer comprising a silicon-containing layer (e.g., SiN) on the backside of the substrate 404. Appropriate correction is required based above recommendations.

Claim 20 recites “..magnetic field 0.5 or greater which is open ended and can be anything which makes it indefinite. A range from specification is suggested.

Claims 15-20 are also rejected being dependent on rejected claim 14.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 14-20 are rejected under 35 U.S.C. 103 as being obvious over Foad et al. (US PGPUB 2010/0221583 A1) in view of Yan et al. (US PGPUB 2007/0159065 A1) and Kim et al. (US PGPUB 2015/0340225 A1)

Regarding claim 14: Foad teaches in Fig. 7, para [0076] about a cluster tool 700 for depositing a backside film layer on a backside of a substrate, comprising: 
a physical vapor deposition chamber having a chamber lid and one or more sidewalls, comprising: 
a processing region bounded at least partially by the chamber lid and the one or more sidewalls: a sputter target having a first surface that is in contact with the processing region and a second surface that is opposite the first surface; 
a power source coupled to the sputter target; 
a substrate support having a substrate supporting surface facing the sputter target, the substrate supporting surface configured to support the substrate at or near the periphery of the substrate supporting surface without contacting an active region on a front side of the substrate, such that the backside of the substrate is exposed to the sputter target; 
a shadow mask disposed above the substrate support, the shadow mask defining a deposition area on the backside of the substrate; 

a magnetron disposed adjacent to the second surface of the sputter target, wherein the magnetron comprises: 
an inner pole comprising an inner plurality of magnets; and 
an outer pole surrounding the inner pole, the outer pole comprising an outer plurality of magnets.

Foad does not explicitly talk about a physical vapor deposition chamber comprises a
processing region, a sputter target, a power source, a substrate support, a shadow mask, a gas
conduit, and a magnetron (hereinafter different feature 1); and a substrate supporting surface is
configured to support a substrate at or near a periphery of the substrate supporting surface
without contacting an active region on a front side of the substrate, such that a backside of the
substrate is exposed to a sputter target (hereinafter different feature 2).

However, the different feature 1 would be easily derived from the disclosure of Yan (see
paragraphs [0033]-[0035] and figures 1-2: a DC magnetron sputtering deposition system (10) for
depositing electrode films on a substrate (22), includes: a vacuum chamber (12) with a target
(14) placed inside the vacuum chamber (12); a DC power supply connected to the target (14);
a substrate holder (23) holding the substrate (22); a shadow mask (34) placed in the proximity
of the substrate to enable deposition of sputtered target material; reactive gases introduced into
the chamber (12); and ring magnets (18) generating a desired magnetic field); and the different
feature 2 would be easily derived from the disclosure of Kim (see claim 1: a method of
depositing a film on a back side of a substrate comprises the step of depositing the film on
the back side of the substrate without depositing film on a front side of the substrate).


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kim’s and Yan’s teachings to Foad’s device to minimize back side particle-related problems (Kim, abstract) using magnetron sputtering deposition method (Yan, abstract).

Regarding claim 15: Kim teaches in [0006] and Yan teaches in [0043] and Fig. 1 wherein the sputter target comprises silicon, and the gas conduit is in fluid communication with a gas source, wherein the gas source supplies a process gas to the sputter target, the process gas comprising a nitrogen- containing gas.

Regarding claim 16: Yan teaches in [0034] and Kim teaches in [0032] wherein the power source is configured to deliver DC power at a voltage of about 2000 V to about 60000 V, a time duration of about 10 us and about 40 us, and a pulse cycle time of about 200 us.

Regarding claim 17: Kim teaches in [0032] wherein the power source is configured to apply an RF bias to the substrate support. 

Regarding claim 18: Kim teaches Fig. 8 further comprising a factory interface, wherein the substrate support is configured to receive the substrate from the factory interface.

Regarding claim 19: Foad teaches in [0097], [0103], Fig. 8 wherein the factory interface comprises a flipper configured to hold and flip the substrate without contacting the active region of the front side of the substrate.

Regarding claim 20: Yan teaches in [0033], Fig. 1wherein:
the inner pole and the outer pole (ring magnet 18)form a closed-loop magnetron assembly,
the outer pole creates an outer magnetic field 20,
the inner pole creates an inner magnetic field 20, and

Yan does not explitly talk about wherein the ratio of the magnetic field strength of the inner magnetic field to the outer magnetic field is 0.5 or greater.

However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the feature as claimedwith routine experiment and optimization depending on applicable RF power and magnetron in order to control the magnetic field. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897